DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9, respectively, of U.S. Patent No. 10,974,909 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully encompass the subject matter of the claims of the instant application.

Claim Objections
Claims 14-23 are objected to because of the following informalities:  
Claims 14-23 improperly depend from cancelled claim 1. For the purposes of examination, these claims have been interpreted as depending from claim 13. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josefowitz et al. (US 2016/0207719 A1).
Referring to Claim 13: Josefowitz discloses a switch (100) of a transport system for a movable transport element (110) (Fig. 1), comprising:
a main track (140-1, 140-3);
a secondary track (140-2, 140-4); and
a transition region (Fig. 1), the transition region comprising:
a section of the main track, the section of the main track comprising a first linear motor section (150-1, 250-2), the first linear motor section configured to move the movable transport element along the main track (Para. [0070]); and

wherein the first linear motor section and the second linear motor section are configured to change a magnetic normal force exerted upon the movable transport element by the first linear motor section and the second linear motor section (Para. [0076]).

Referring to Claim 14: Josefowitz discloses a switch (100), wherein at least one of the first linear motor section (250-1) or the second linear motor section (250-2) is configured to reduce the magnetic normal force exerted upon the movable transport element in the transition region (Para. [0076]).

Referring to Claim 15: Josefowitz discloses a switch (100), further comprising:
a region between the first linear motor section (150-1) and the second linear motor section (150-2) wherein an air gap between the first linear motor section and the second linear motor section is enlarged (Fig. 1).

Referring to Claim 16: Josefowitz discloses a switch (100), wherein the first linear motor section (150-1) is positioned offset relative to the second linear motor section (150-2) in the transition region (Fig. 1).


Referring to Claim 17: Josefowitz discloses a switch (100), wherein the first linear motor section (150-1) is rotated relative to the second linear motor section (150-2) in the transition region (Fig. 1).
The term “rotated” is being interpreted as satisfied because the first and second linear motor sections are at different angles relative to one another in the transition region as compared to the main branch region.

Referring to Claim 18: Josefowitz discloses a switch (100), further comprising:
a special guide curve disposed in the transition region, the special guide curve configured to guide the movable transport element (110) such that a distance between the special guide curve and one of the first linear motor section (150-1) or the second linear motor section (150-2) is increased (Para. [0070]) (Fig. 1).

Referring to Claim 19: Josefowitz discloses a switch (100), wherein:
a magnetic conductivity of the first linear motor section (250-1) is reduced in the transition region (Para. [0076]), and
a magnetic conductivity of the second linear motor section (250-2) is reduced in the transition region (Para. [0076]).


Referring to Claim 23: Josefowitz discloses a switch (100), further comprising a current supply in the transition region, the current supply configured to independently actuate a first actuatable electromagnet of the movable transport element or a second actuatable electromagnet of the movable transport element (Para. [0076]).

Claims 13-19 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1247257.
Referring to Claim 13: GB 1247257 discloses a switch of a transport system for a movable transport element (22), comprising:
a main track (48); 
a secondary track (50); and 
a transition region (Fig. 3), the transition region comprising:
a section of the main track, the section of the main track comprising a first linear motor section (32, 38), the first linear motor section configured to move the movable transport element along the main track (page 2, lines 29-36); and
a section of the secondary track branching off from the main track, the section of the secondary track comprising a second linear motor section (32’, 38’), the second linear motor section configured to move the movable transport element along the secondary track (page 2, lines 29-36), wherein the first linear motor section and the second linear motor sections are configured to change a magnetic normal force (F1) exerted upon a movable transport element by the first linear motor section and the second linear motor section (page 2, lines 94-114).

Referring to Claim 14: GB 1247257 discloses a switch, wherein at least one of the first linear motor section (32, 38) or the second linear motor section (32’, 38’) is configured to reduce the magnetic normal force exerted upon the movable transport element in the transition region (page 2, lines 94-114).

Referring to Claim 15: GB 1247257 discloses a switch, further comprising:
a region (B) between the first linear motor section (32, 38) and the second linear motor section (32’, 38’) wherein an air gap between the first linear motor section and the second linear motor section is enlarged (page 2, lines 118-124) (Fig. 3).

Referring to Claim 16: GB 1247257 discloses a switch, wherein the first linear motor section (32, 38) is positioned offset relative to the second linear motor section (32’, 38’) in the transition region (B) (Fig. 3).
The term “offset” is being interpreted as satisfied because the first and second linear motor sections are increasingly laterally offset relative to one another in the transition region.

Referring to Claim 17: GB 1247257 discloses a switch, wherein the first linear motor section (32, 38) is rotated relative to the second linear motor section (32’, 38’) in the transition region (B) (Fig. 3).


Referring to Claim 18: GB 1247257 discloses a switch, further comprising:
a special guide curve (curve leading to guide branch 50) disposed in the transition region (B), the special guide curve configured to guide the movable transport element (22) such that a distance between the special guide curve and one of the first linear motor section (32, 38) or the second linear motor section (32’, 38’) is increased (Fig. 3).

Referring to Claim 19: GB 1247257 discloses a switch (100), wherein:
a magnetic conductivity of the first linear motor section (32, 38) is reduced in the transition region (B) (page 2, lines 125-129), and
a magnetic conductivity of the second linear motor section (32’, 38’) is reduced in the transition region (page 2, lines 94-114).

Referring to Claim 24: GB 1247257 discloses a movable transport element of a transport system, the movable transport element comprising: 
a chassis (22) having a first side and a second side (Fig. 2); 
one or more magnetic reaction elements (32, 32’); 
a first independently switchable electromagnet (30) disposed on the first side of the chassis; and 

wherein the first independently switchable electromagnet and the second independently switchable electromagnet are configured to generate a controllable normal magnetic force (F1) with a first linear motor section of a switch, and a second linear motor section of the switch (page 2, lines 94-114). 

Referring to Claim 25: GB 1247257 discloses a transport system for a movable transport element, comprising: 
a transport track (10); and 
a switch connected to the transport track (Fig. 3), the switch comprising: 
a main track (48); 
a secondary track (50); and 
a transition region (Fig. 3), the transition region comprising:
a section of the main track, the section of the main track comprising a first linear motor section (32, 38), the first linear motor section configured to move the movable transport element along the main track (page 2, lines 29-36); and
a section of the secondary track branching off from the main track, the section of the secondary track comprising a second linear motor section (32’, 38’), the second linear motor section configured to move the movable transport element along the secondary track (page 2, lines 29-36), wherein the first linear motor section and the second linear motor sections are configured to change a magnetic normal force (F1) exerted upon a 

Referring to Claim 26: GB 1247257 discloses a transport system, further comprising a first movable transport element, the first movable transport element comprising:
a chassis (22) having a first side and a second side (Fig. 2); 
one or more magnetic reaction elements (32, 32’); 
a first independently switchable electromagnet (30) disposed on the first side of the chassis; and 
a second independently switchable electromagnet (30’) disposed on the second side of the chassis, 
wherein the first independently switchable electromagnet and the second independently switchable electromagnet are configured to generate a controllable normal magnetic force (F1) with a first linear motor section of a switch, and a second linear motor section of the switch (page 2, lines 94-114). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1247257 in view of Hill (US 3,827,370).
Referring to Claim 20: GB 1247257 does not teach that the first ferromagnetic part is tapered. However, Hill teaches a passive switching system, wherein the first linear motor section (80) comprises a first ferromagnetic part, the first ferromagnetic part configured to be tapered in the transition region in order to provide a superimposed relationship between the rails and the linear motor reaction elements in the transition region (Fig. 6) (Col. 5, lines 15-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the linear motor switching system of GB 1247257 on the underhung railway embodiment shown in figures 5 and 6 of Hill, including the tapered ferromagnetic rails, in order to provide a normal force during switching to ensure that the vehicle safely transitions to the desired branch track.

Referring to Claim 21: GB 1247257 does not teach that the first ferromagnetic part is tapered. However, Hill teaches a passive switching system, wherein the second linear motor section (80) comprises a second ferromagnetic part, the second ferromagnetic part configured to be tapered in the transition region in order to provide a superimposed relationship between the rails and the linear motor reaction elements in the transition region (Fig. 6) (Col. 5, lines 15-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the linear motor switching system of GB 1247257 on the underhung railway embodiment shown in figures 5 and 6 of Hill, including the tapered ferromagnetic rails, in order to provide a .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1247257 in view of Silva et al. (US 3,874,299).
Referring to Claim 22: GB 1247257 does not teach that the first or second linear motor sections have a base body with a first magnetic material in the transition region and a second magnetic material outside the transition region. However, Silva teaches a passive switching system, wherein at least one of the first linear motor section (12) or the second linear motor section (14) comprises a base body (Fig. 2), the base body comprising a first part comprised of a first material (EM) with a first magnetic conductivity in the transition region, and a second part comprised of a second material (PM) with a second magnetic conductivity outside of the transition region (Col. 3, lines 45-60) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for GB 1247257 to use offset electromagnets in the transition region and weaker permanent magnets outside the transition region in order to provide a stronger normal force during switching to ensure that the vehicle safely transitions to the desired branch track.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617